                                     1
                       UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DAWN M. CAWVEY,                               )
                                               )
                      Plaintiff,               )
                                               )
 vs.                                           )   Civil No. 17-cv-473-JPG-GCS
                                               )
 COMMISSIONER of SOCIAL                        )
 SECURITY,                                     )
                                               )
                      Defendant.

                            ORDER for ATTORNEY’S FEES

SISON, Magistrate Judge:

       Before the Court is the parties’ Joint Motion to Award Attorney Fees and Costs.

(Doc. 21).

       The parties agree that plaintiff is entitled to an award of attorney’s fees and

expenses in the amount of $8,000.00.

       The Court finds that plaintiff is the prevailing party and is entitled to an award of

attorney’s fees and expenses pursuant to the Equal Access to Justice Act, 28 U.S.C.

§ 2412(d)(1)(B). The Court further finds that the agreed upon amount is reasonable and

appropriate. Per the parties’ agreement, this award shall fully and completely satisfy

any and all claims for fees and expenses that may have been payable to plaintiff in this

matter pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. If plaintiff

seeks costs, she shall do so separately.

       The parties’ Joint Motion (Doc. 21) is GRANTED. The Court awards plaintiff the
                                           2
sum of $8,000.00 (eight thousand dollars and zero cents) for attorney’s fees and expenses

pursuant to the Equal Access to Justice Act. These funds shall be payable to plaintiff,

per Astrue v. Ratliff, 560 U.S. 586 (2010). See also Harrington v. Berryhill, 906 F.3d 561 (7th

Cir. 2018). However, in accordance with the parties’ agreement, any part of the award

that is not subject to set-off to pay plaintiff’s pre-existing debt to the United States shall

be made payable to plaintiff’s attorney pursuant to the EAJA assignment previously

executed by plaintiff and counsel.

       IT IS SO ORDERED.
                                                                         Digitally signed by
       DATE: March 6, 2020.                                              Magistrate Judge
                                                                         Gilbert C. Sison
                                                                         Date: 2020.03.06
                                                                         14:50:29 -06'00'
                                                   ____________________________________
                                                   GILBERT C. SISON
                                                   United States Magistrate Judge
